449 A.2d 969 (1982)
Delbert HILL
v.
DEPARTMENT OF EMPLOYMENT SECURITY.
No. 323-81.
Supreme Court of Vermont.
July 15, 1982.
Delbert R. Hill, pro se.
Sargent & White, Morrisville, for defendant-appellee Town of Stowe.
Before BARNEY, C. J., and BILLINGS, HILL, UNDERWOOD and PECK, JJ.
PER CURIAM.
The claimant resigned from the Town of Stowe police force on January 30, 1981. He appeals a decision of the Vermont Employment Security Board which disqualified him from unemployment compensation benefits on the ground that he "left the employ of his last employing unit voluntarily without good cause attributable to such employing unit." 21 V.S.A. § 1344(a)(2)(A).
The claimant argues that harassment by the police chief made his work environment intolerable, prompting him to leave, and constituting good cause for this voluntary leaving. To support his theory of harassment, he points to a series of encounters he had with the police chief. Dwelling on the peculiar facts of each incident would serve no useful purpose. Suffice it to say that in each instance the claimant offered one version and the employer another. The Employment Security Board examined each incident, and in its findings characterized them in a manner favorable to the employer, concluding that they did not, either singly or in combination, constitute just cause for the appellant to quit.
The language of former Justice Larrow in another case is appropriate here:
Appellant makes a forceful argument with respect to the evidence before the Board, which might even be persuasive were we the triers of fact in the first instance. But we are not, and, as we have many times indicated, we will not disturb the findings of the Board unless, considered as a whole, there is no evidence to support the decision. Weight, credibility and persuasive effect are for the trier of fact. A review of the record convinces us that the findings needed to support the Board's conclusions find support in the evidence . . . .
Kasnowski v. Department of Employment Security, 137 Vt. 380, 381, 406 A.2d 388, 389 (1979) (citation omitted).
Affirmed.